Per Curiam.
This is an appeal from a judgment of the district court of Meeker county, based upon an order of that court dismissing appellant’s appeal from the allowance of his claim by the probate court. The case was submitted by counsel, together with the case of O’Brien v. Murphy, in which an order of this court was made affirming the order of the district court. Supra, page 327, 162 N. W. 358. The facts in this case are identical with the facts therein considered, and that decision governs in this case.
Judgment affirmed.